706



                                OFFICE                       OF THE Al-I’ORNEY                                GENERAL            OF      TEXAS
                                                                                        AUSTIN




               Honorable R. A. YoRlrath
               Oounty Auditor
               Cooke County
               Galne~~lllr,  Texas
                Dear Slrr                                                               Oplalon Nor


    /                     lour requert tor opinion haa
                oarefully oonaidsred by this depar                                                                                               your
                request a8 tollowzr
                                     *Artlo    1650,
                              ot the 44th Legislature
                              appolntmnt,     by the din
                              asaIetant8    to oountf au
                              In thlr law with retere
                              sIatant8    end ~oour/i&l




                                                                                        ties where only one aealrrtant
                                                                                        sslatant shall be authorized

                              tier az are required by law ot the County Auditor.
                              In oountles   In rhIoh more then one aselatant   ehall
                              be appointed,   the County Auditor may drslgaate   the
                              aselztant   rho ohall be authorized  to aot tor him
                              during his, abrenoo or unavoidable   detentian.   All
                              ot aaid assietantr    rhall take the usual oath ot ot-
                              tier tor talthful    pertormnnoo ot duty and may be re-
                              quIred to gIre suoh bond aa the Oounty Aualtor mq



,       “0   COYYIIY,C.~,O”     I.   . .   .   ..-..“-...I     . .   .   ..ee.m-Y1-..     ^-...,^.....,.--.    .----..___..-..    .--.   ~.
Honorablr RI A. xOx]Lr(Lth,
                         Pa&e 2


    dotrrmlno whloh bond shall be paid tor by the ooun-
    ty and ehall run In tatorot the oountr and at the
    Oouatr Auditor     (IO their   ~Intereet
                                          may appear.
          The     Qounty Auditor shall preparo a llet ot
    the numberot doputlee eought to bm appointed,
    theirdutlee, qualltIoatIone              and rxperlmoo      and
    th ela la r Iotoebe paidwoh, and ehall or&J
    the llet     to the Dletrlot       Judge, or In thr wont
    at more than one Dlotrlot           Judge In thr oouuty,
    to the DlotrletJudgee, and the Dietriot                 Judgeor
    the Dletrlotfudge0ehall then oarrfully                  oonel-
    der the l    pplloatlon    tor the appointment o? raid
    aeeletantr     and may siako all aoo*eeary Inqulrles
    oonoernIng the qualItIoatlone             of the person8 nemed,
    the poeltlone sought to bo tll~~d and the reaeon-
    ablrnree ot the ealarlee requeeted;              and ii, atCor
    euoh oonsidentlon,         the Dletrlot      Judge, or In the
    event of more than        one Dletrlot      Judge a majorItJ
    or the DIetrIot       Judge8 ohall approve &he appoint-
    aunto sought to bo mado or an? nmb8r thereof,
    ho or t&y ahall preparr a llet              ot the appointee8
    eo a proved and thm ealarke              to br paid rach and
    oort Pfy lald llet to the ComIeelonere               Oourt of
    la ldoounty.       The Oommleelonare Court shall thsre-
    upon order the amount paid ,trom the Osneml Fund
    ot raid oounty upon the pertormanoo ot the 08n-
    loreland lald Cottrt ehall approprlata adequate
    iundo for the purpoee# pzorlded that the total
    number ot aeeIetante         allowed to ELUYmunty under
    thle Artlolr      ehall not lxoeed two (2) aeeIetanta
    In oountleehavingleer than tltty thOU0Md (50 -
    000) Inhabitante,        one assistant      in oountlea ha&g
    not leer thn fltty-three             thoueand, nine hundred
    and thirtpelr(53,936)and not more than tlttp
    tour thoueand (54,000) kabltante                aooordlng    to
    tha last preordlag bderal             Cmeue     tour (4)aeeIet-
    ante in oountlee        having between tifty        thOU8and
     (50 000) and one huadred thoueand (100 000) in-
    habItante       01x (6) aeeletaute        la oountlee harlng
    between oie hundred thourrand (100 000) end on0
    hundred and tltty        thousand (150,0&O) Inhabitant*,
     ten (10) aeeletante        in oountlee hating between
     one huu&red and titty         thousand (150,000) and two
    hundred and seventy-tire           thousand (275,000) ln-
     habitante.,    and fltteen      (15) aeeietMte       in OOUntieO
    hati     more than two hundred and seventy-tire                thou-
     aand7 275,000) Inhabitante,            in aaoh Inetauoa aooord-
     Ing to the laet preoedlng or any tuturr Federal
                                                                               708   _




     Honorable   R. A. MoXlrath,    Pagr 3


           Ooneue, exoluelre     In eaoh Inetanoe ot the tlret
           aeeIetant,     end euoh temporary aeeIetente      as may bo
           needed In oaeoe ot bona tide earrgenolee,           the num-
           ber ot suoh tamporary aeeIstante,        their ealarIee
           and the duration ot employment to be reoommended
           by the County AudStor but to be datarminad by the
           Dletrlot    J-e    or by a majority ot the Dletrlot
           Judges as the oooaelon may require,         provided in
           oountlse hating thrre hundred and thirty thousand
           (330,OCO) inhabitants      or more aooordlng     to the
           last preordlag or anf tuturo Federal Census In
           like mower the Judges of the Dletrlot          Courts may
           authorize    the appointment ot additional       regular
           aesletante     when in their judgment a neoeselty
           exists   therotor.    The Couuty Auditor shall have
           the right to dleoontlnue      the eenloee     of any ae-
           elstant    employed in aooordsnoe with the pro+leIone
           ot thle Artiolr,     but no aeeletant    shall be employed
           exoept In the manner herein        rorlded.    The Dietriot
           Judge or Dletrlot     Judges gI op ng consent to the
           Auditor to appoint an aeelstant        or aeeIetente
           shall annually havs the right to withdraw euoh
           oonsent, and ohange the number ot aeeIetante           par-
           mittsdr
                  “The County Auditor shall be authorissd    to
           prorldahimsalt    with all neoeseary ledgers,    books,
           reoorde, blanks, stationery,     oqulpmsnt, telephone
           and postage at the oounty’e expense, but-all      pur-
           ohasee thereot shall be made in the manner pro-
           vided tor by law.     (As mended Aote 1935, 46th
           Leg .,  p. 763, oh.  333, a 1.)”
                Thr above quoted statute   prorldee no age requlre-
     mento tor aeeletant  oounty auditors.    Ye hare been unable to
     tin& any statute whatever requiring    age qualItloatIone  tor
-_   euoh aeeIetante.
                 We quote iron     34 Texee Jurleprudenoe,    p. 345,     as
     tollowe:
                   *       In so tar as thr d6oIeione have dealt
           with tb’gtter      It is held       that both minor6
           and women OM be deDutr oleik;,*and      a WomM’e aIf-
           glblllty  lo not atteoted    by 6s taot that she Ie
           marrlod.”     (Undereoorlng OUrO)
Honorable   R. A. MoElnth,   Page 4


           The oaae ot Harkreadrr v. State, 33 S, W. 117,
Texas Court ot Criminal Appeals, holds that a minor may lr-
gaily serve as a deputy oounty olerk.
          The oaee of Delsnoy v. State, 90 3. Vi. 642, Texas
Court of Crlrclnal Appeals, holds that a deputy dletrlot
olerk need not be a qualltled   voter and may be a womfm.
This oaae cited the Harkreador 08~8, eupra.
           You are reepeotfully advlaed that it   lo the opln-
Ion of this department that a minor may legally     serve as
assistant  oounty auditor.
                                           Very truly   yours
                                      A7Zl'CXGTGENJBALOF TEXAS


                                      BY
                                                  %L J. Fanning
                                                      Assistant